UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6812


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEOKI KENTA HARRIS, a/k/a Kenta Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-01221-GRA-1)


Submitted:   September 19, 2013           Decided:   October 17, 2013


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keoki Kenta Harris, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keoki        Kenta     Harris    seeks       to     appeal          the     district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.      § 2255        (West    Supp.         2013)       motion,     and

dismissing it on that basis.                The order is not appealable unless

a     circuit     justice        or      judge      issues          a     certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies           this     standard        by        demonstrating              that

reasonable      jurists       would      find      that       the        district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on   procedural          grounds,          the        prisoner        must

demonstrate       both    that     the    dispositive          procedural             ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Harris has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally,          we    construe    Harris’s            notice       of   appeal

and    informal      brief    as    an    application          to       file    a     second    or

                                             2
successive § 2255 motion.             United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

        (1) newly discovered evidence that . . . would be
        sufficient to establish by clear and convincing
        evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive
        to cases on collateral review by the Supreme Court,
        that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).               Harris’s claims do not

satisfy     either     of     these     criteria.        Therefore,      we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately    presented    in   the   materials

before    this   court      and   argument    would   not   aid   the   decisional

process.

                                                                         DISMISSED




                                          3